Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 27th
day of November 2006 , by and between MSC.Software Corporation, a Delaware
corporation (the “Corporation” or “MSC”) and William J. Weyand, an individual
(“Weyand”). All provisions of this Agreement become effective on the earlier to
occur of (x) a Change in Control Event (as defined in 5.5) or (y) February 10,
2007 (the “Effective Date”), except for (i) the cash award for executing the
Agreement in Section 3.3(a)(2), and (ii) Executive’s rights pursuant to
Section 5.3(d) including any excise tax benefits pursuant to Exhibit D), and any
definitions or other provisions necessary to effectuate MSC’s intention for such
rights to be effective as of the date this agreement is executed (“Signing
Date”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

 

  A. Weyand’s currently serves as MSC’s CEO and Chairman of the Board;

 

  B. MSC desires to continue to employ Weyand to carry out the duties and
responsibilities described below for a period beyond the scheduled expiration of
Weyand’s current Employment Agreement, all on the terms and conditions
hereinafter set forth in this new Employment Agreement.

 

  C. Weyand desires to accept such employment with MSC on such terms and
conditions.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

1.1 Retention. MSC hereby hires, engages and employs Weyand for the Term (as
defined in Section 2) on the terms and conditions expressly set forth in this
Agreement. Weyand hereby accepts and agrees to such hiring, engagement and
employment, on the terms and conditions expressly set forth in this Agreement.

1.2 Duties. During the Term, Weyand shall serve as MSC’s Chief Executive Officer
(“CEO”) unless and until it is otherwise determined by MSC’s Board of Directors
(the “Board”) that he shall serve in another senior executive capacity. In
addition, throughout the Term, MSC shall nominate and use its reasonable best
efforts to elect and maintain Weyand as the Chairman of the Board (“Chairman”).
During Weyand’s service as CEO, Weyand shall be principally responsible for the
general supervision, direction and control of MSC’s business and officers, in
each case subject to the Board’s directives. While serving as CEO, Weyand shall
have the general powers and duties of management usually vested in the offices
of general manager and CEO of a corporation of the size and nature of MSC and
such other powers and duties as the Board may assign from time to time, provided
that such other duties are not inconsistent with his position as CEO. In no
event, however, shall his duties as Chairman be deemed inconsistent with his
position as CEO for such purposes. For such period of time that Weyand does not
serve as CEO, Weyand’s duties shall be (as may be determined from time to time
by the Board) consistent



--------------------------------------------------------------------------------

with Weyand’s position as a senior executive officer. Weyand shall also be
subject to the corporate policies of MSC as they are in effect from time to time
throughout the Term (including, without limitation, MSC’s insider trading and
ethics policies, as they may change from time to time). During the Term, Weyand
shall report solely to the Board.

1.3 No Other Employment; Minimum Time Commitment. During the Term, Weyand shall
both (x) devote substantially all his business time, energy and skill to the
performance of Weyand’s duties for MSC, and (y) hold no other
employment. Nothing herein shall preclude Weyand from (i) continuing to serve on
the boards of directors of companies or entities listed on Schedule 1 annexed
hereto, (ii) serving on such other boards of directors of other business
entities as the Board approves in writing, (iii) engaging in a reasonable level
of charitable activities and community affairs, including serving on boards of
directors or the equivalent and (iv) managing his personal investments and
affairs, provided that the activities set forth in this Section 1.3 do not
materially interfere with the effective discharge of his duties and
responsibilities to MSC. MSC hereby agrees that Weyand’s service on the boards
of directors of the entities listed on Schedule 1 and the other entities
approved by the Governance and Nominating Committee of the Board shall not be
deemed to be a violation of the non-competition and non-solicitation provisions
of Section 7, 10 and 11 given the current scope and business activities of those
entities. However, MSC shall have the right to require Weyand to resign from any
board or similar body which he may then serve if the Governance and Nominating
Committee of the Board reasonably determines in writing that Weyand’s service on
such board or body materially interferes with the effective discharge of
Weyand’s duties and responsibilities to MSC or that any business related to such
service is then in material competition with any business of any entity within
the Company Group (as such term is defined in Section 7).

1.4 No Breach of Contract. Weyand hereby represents to MSC that to the best of
Weyand’s knowledge: (i) the execution and delivery of this Agreement by Weyand
and MSC and the performance by Weyand of his duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any other
agreement or policy to which Weyand is a party or otherwise bound; (ii) that
Weyand has no information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity which
would prevent, or be violated by, Weyand entering into this Agreement or
carrying out his duties hereunder; (iii) that Weyand is not bound by any
confidentiality, trade secret or similar agreement (other than this Agreement
and the Inventions Agreement referred to in Section 9) with any other person or
entity.

1.5 Location. Weyand acknowledges that MSC’s principal executive offices are
currently located in Santa Ana, California. Weyand’s principal place of
employment shall be MSC’s principal executive offices. Weyand agrees that he
will be regularly present at MSC’s principal executive offices. Weyand
acknowledges that he may be required to travel from time to time in the course
of performing his duties for MSC.

2.        Term. The “Term” shall commence on the Effective Date and continue
until Weyand’s employment (x) is terminated by MSC, or (y) is terminated by
Weyand, in each case, for any reason or no reason. For purposes of this
Agreement, the last day of Weyand’s employment shall be referred to as the
“Termination Date”.

 

3. Compensation.

3.1. Base Salary. As of the Effective Date, Weyand’s base salary for the Term
(the “Base Salary”) shall be at a rate of Five Hundred and Seventy Five Thousand
Dollars ($575,000)



--------------------------------------------------------------------------------

per annum and shall be paid in accordance with MSC’s regular payroll practices
in effect from time to time, but not less frequently than in monthly
installments. MSC shall review Weyand’s Base Salary for increase on an annual
basis and shall not reduce such Base Salary, except as part of an across the
board salary reduction (determined on a percentage basis) applicable to all of
MSC’s senior executives, or to the extent that Weyand agrees to a salary
reduction.

3.2 Incentive Bonus. Weyand shall be eligible to participate in MSC’s annual
incentive plan and to receive annually an incentive bonus (“Incentive Bonus”) in
an amount to be determined by the Compensation Committee of the Board
(“Committee”) in its sole discretion. At or near the beginning of each
applicable fiscal year, the Committee, after consultation with Weyand, shall in
its sole discretion establish performance objectives (“Performance Objectives”)
for that year, the satisfaction of which (or lack thereof) will be utilized by
the Committee in determining Weyand’s Incentive Bonus for that year. As of the
Effective Date, Weyand’s target Incentive Bonus amount for any particular fiscal
year, assuming the achievement of the applicable Performance Objectives for that
year, shall equal one hundred and twenty percent (120%) of Weyand’s Base Salary
for that year (“Target Bonus”). In no event shall Weyand be entitled to an
Incentive Bonus greater than two hundred percent (200%) of Weyand’s Target Bonus
in any year.

3.3 Equity Awards.

(a) One Time Sign-On Award.

(1) Option Grant. On the Effective Date, (the “Grant Date”) MSC will grant
Weyand a nonqualified stock option (the “Option”) to purchase One Hundred and
Fifty Thousand (150,000) shares of Common Stock, $0.01 par value, of MSC
(“Common Stock”) at a price per share equal to the closing price of a share of
Common Stock as reported on the composite tape for securities listed on the
NASDAQ Stock Market for the Grant Date. The Option will have a term of ten
(10) years, (subject to earlier termination) and shall vest in its entirety on
the 4th anniversary of the Grant Date. The Option shall be granted under MSC’s
2006 Performance Incentive Plan, as amended (the “Plan”) and shall be subject to
the terms and conditions of the Plan and a stock option agreement in
substantially the form attached hereto as Exhibit A; provided, however, that the
Committee (or Board) may, in its sole discretion, determine to grant all or a
portion of the Option outside of the scope of the Plan, in which case the Option
(to the extent not granted under the Plan) shall contain substantively the same
terms and conditions as had the Option been granted under the Plan evidenced by
such form of option agreement.

(2) Cash Award. MSC will pay Weyand the sum of One Hundred Thousand Dollars
($100,000) as a cash signing bonus within 10 business days of the Signing Date.

(b) Restricted Stock Unit Grant. On the Effective Date, MSC shall grant Weyand
50,000 restricted stock units (the “RSU Award”), representing the right to
receive 50,000 shares of Common Stock at a future date. The RSU Award shall vest
in four equal annual installments on each of the first four anniversaries of the
Grant Date, and shall have other terms and conditions consistent with the form
of Restricted Stock Unit Agreement attached hereto as Exhibit B.

 



--------------------------------------------------------------------------------

(c) Performance Stock Unit Grant. On the Effective Date, MSC shall grant to
Weyand a performance stock unit award (“PSU Award”) of 150,000 Units. The PSU
Award shall be subject to the terms and conditions of the form of PSU Award
Agreement in substantially the form attached hereto as Exhibit C, and shall vest
in accordance with the following:

 

Cumulative 2-Year Operating

Profit (01/07 through 12/08)

   Number PSUs to Vest

$             or more

   150,000

$             up to $            

   75,000

Less than $            

   0%

Vesting shall be determined after the issuance of audited financial statements
for the cumulative 24 month period ending with the 2008 fiscal operating
periods. Vesting, if any, shall occur no later than ten (10) business days after
the date of issuance of such statements, provided that performance criteria has
been satisfied. Any PSUs which do not vest because performance criteria was not
satisfied shall be forfeited.

(d) Annual Equity Award Grants. Beginning on October 1, 2007, Weyand shall be
eligible to participate in additional MSC equity award and incentive plans,
including but not limited to the Plan, and to receive annually such awards in
such amounts as may be determined by the Compensation Committee of the Board
(“Committee”) in its sole discretion.

3.4 Section 280G Gross-Up. Weyand shall be covered by the tax gross-up
provisions set forth in Exhibit D hereto, incorporated herein by this reference.

 

4. Benefits.

4.1 Retirement, Welfare and Fringe Benefits. During the Term, Weyand shall be
entitled to participate in all employee health and welfare benefit plans and
programs, including but not limited to health insurance (“Welfare Benefits”),
pension plans, and fringe benefit plans and programs, made available by MSC to
its senior executives generally, in accordance with the eligibility and
participation provisions of such plans and as such plans or programs may be in
effect from time to time.

4.2 Reimbursement of Business Expenses. Weyand is authorized to incur reasonable
expenses in carrying out Weyand’s duties for MSC under this Agreement and
reimbursement for all reasonable business expenses Weyand incurs during the Term
in connection with carrying out Weyand’s duties for MSC, subject to MSC’s
expense reimbursement policies in effect from time to time.

4.3 Vacation and Other Leave. During the Term, Weyand shall accrue and be
entitled to take four (4) weeks of paid vacation per year in accordance with
MSC’s vacation policies in effect from time to time, including MSC’s policies
regarding vacation accruals (including, without limitation, limits on the amount
of vacation that may be accrued and untaken before future accruals
cease). Weyand shall also be entitled to all other holiday and leave pay
generally available to other executives of MSC.

 



--------------------------------------------------------------------------------

4.4 Automobile Allowance. MSC shall provide Weyand with One Thousand Six Hundred
Eighty Five Dollars ($1,685) per month during the Term to be used for the
purchase, lease, insurance and maintenance of an automobile for Weyand’s use.

4.5 Legal Fees. MSC shall reimburse Weyand for up to Ten Thousand Dollars
($10,000) of Weyand’s reasonable legal fees and other expenses relating to the
negotiation and preparation of this Agreement and related agreements.

 

5. Termination.

5.1 Termination by MSC. MSC may terminate Weyand’s employment and this Agreement
at any time: (i) with Cause (as defined in Section 5.5), (ii) without Cause,
(iii) in the event of Weyand’s death, or (iv) in the event that the Board
determines in good faith that Weyand has a Disability (as defined in
Section 5.5).

5.2 Termination by Weyand. Weyand may terminate his employment and this
Agreement at any time on no less than sixty (60) days prior written notice to
MSC; provided, however, that (i) if the termination is for Good Reason, Weyand
may provide immediate written notice if MSC fails to, or cannot, reasonably cure
the event that constitutes Good Reason, and (ii) in the case of Weyand’s good
faith determination that he has a Disability, Weyand shall provide thirty
(30) days prior written notice (except that such determination shall not be
conclusive as to whether Weyand actually has a Disability and, if it is
determined that Weyand does not actually have a Disability, he shall be deemed
to have terminated employment without a Disability and without Good Reason).

 

  5.3 Benefits Upon Termination.

(a) By MSC for Cause, or Quit by Weyand. If Weyand’s employment is terminated
during the Term by MSC for Cause or by Weyand without Good Reason (other than
death or Disability), Weyand shall receive his Accrued Obligations (as defined
in Section 5.5).

(b) By MSC without Cause, or By Weyand for Good Reason. If, during the Term,
Weyand’s employment is terminated by MSC without Cause or by Weyand for Good
Reason (other than in connection with a Change in Control Event) (each term as
defined in Section 5.5 below) (and, in each case, other than due to either
(i) Weyand’s death, or (ii) his Disability), MSC shall, subject to the following
provisions of this Section 5.3, pay Weyand an aggregate severance benefit
(“Aggregate Severance Benefit”) equal to each of the following, subject to tax
withholding and other authorized deductions:

 

  (i) the Accrued Obligations,

 

  (ii) 1 times Weyand’s then Base Salary, payable in equal installments over a
12-month period, subject to Section 5.3(e) below and Weyand’s ongoing compliance
with Section 7;

 

  (iii) continuation of Weyand’s Welfare Benefits for the lesser of a period of
12 months or until substantially similar coverage is received from a subsequent
employer;



--------------------------------------------------------------------------------

  (iv) with respect to Weyand’s equity grants received from MSC prior to the
Effective Date, (A) all unvested stock options shall immediately vest and
(B) all restrictions with respect to restricted stock shall be removed and such
stock shall be freely tradable; and

 

  (v) with respect to Weyand’s equity grants received on or after the Effective
Date, all such awards not then vested, including without limitation any stock
option, RSU Award or PSU Award, shall be forfeited in their entirety.

(c) Death, Disability. If, during the Term, Weyand’s employment is terminated as
a result of Weyand’s death or his Disability, then MSC shall, subject to the
following provisions of this Section 5.3(c), pay Weyand the following severance
benefit within 7 days of the Termination Date (“Modified Severance Benefit”),
subject to withholding and other authorized deductions from the Accrued
Obligations:

 

  (i) the Accrued Obligations; and

 

  (ii) in the case of disability, continuation of Weyand’s health and welfare
benefits under MSC’s plans, policies and programs (“Welfare Benefits”)for the
lesser of a period of 12 months or until substantially similar coverage is
received from a subsequent employer.

(d) By MSC Without Cause or by Weyand for Good Reason in CIC Context If, during
the Term, Weyand’s employment is terminated by MSC without Cause or by Weyand
for Good Reason within 24 months of the occurrence of a Change in Control Event,
MSC shall pay Weyand, in a lump sum no later than 7 calendar days after the
Termination Date, each of the following:

 

  (i) the Accrued Obligations,

 

  (ii) 2.5 times the sum of (A) Weyand’s then Base Salary, plus (B) the Target
Bonus;

 

  (iii) (A) a fraction, the numerator of which is the number of days in the
fiscal year that elapsed prior to the date of Weyand’s termination and the
denominator of which is 365, multiplied by (B) Weyand’s Target Bonus level in
effect immediately preceding such termination;

 

  (iv) continuation of Weyand’s Welfare Benefits for the lesser of a period of
30 months or until substantially similar coverage is received from a subsequent
employer; and

 

  (v)

with respect to Weyand’s equity grants received from MSC (irrespective of
whether such award was received before or after the Effective Date), (A) all
unvested stock options shall



--------------------------------------------------------------------------------

 

immediately vest and (B) all restrictions with respect to restricted stock, and
any RSU Award shall be removed and such stock shall be freely tradable, and
(C) the PSU Award shall be deemed to be 100% vested.

(e) Section 409A Limitation. The Severance Benefit or the Modified Severance
Benefit, as the case may be, shall be hereinafter referred to as a “Severance
Benefit”. Notwithstanding anything contained herein to the contrary, all
Severance Benefits payable to Weyand hereunder shall be subject to delay or
modification to the extent necessary to avoid incurring excise taxes relating to
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).

(f) Additional Conditions Precedent. Any obligation of MSC pursuant to
Section 5.3(b), (c) or (d) to pay a Severance Benefit in the circumstances
described therein is further subject to the following two conditions precedent:
(i) such Severance Benefit shall be paid only if, during the Term and prior to
the date of such payment, Weyand has remained in material compliance with the
provisions of Sections 7 through 12 (or, having not been in material compliance,
subsequently cures such noncompliance as provided below), and (ii) Weyand’s
execution and delivery of the release described in Section 5.4 (and such release
has become irrevocable as provided therein). For purposes of the preceding
sentence, if Weyand is not in material compliance with one or more provisions of
Sections 7 though 12, and a cure is reasonably possible in the circumstances,
Weyand will not be deemed to have breached such provision(s) unless MSC gives
Weyand written notice and a reasonable opportunity (in no case shall more than a
10-day cure period be required) to cure such breach and such breach is not
reasonably cured within such time period.

The foregoing provisions of this Section 5.3 shall not affect: (i) Weyand’s
receipt of benefits otherwise due terminated employees under group insurance
coverage consistent with the terms of the applicable Corporation welfare benefit
plan; (ii) Weyand’s rights under the Consolidated Omnibus Budget Reconciliation
Act to continue participation in medical, dental, hospitalization and life
insurance coverage; (iii) Weyand’s receipt of benefits otherwise due in
accordance with the terms of MSC’s 401(k) plan (if any); or (iv) any rights that
Weyand may have under and with respect to a stock option, restricted stock or
other equity-based award, to the extent that such award was granted before the
Severance Date and to the extent expressly provided in the written agreement
evidencing such award.

 

  5.4 Release; Exclusive Remedy.

(a) This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option, restricted stock, performance award, or other
equity-based award agreement to the contrary. As a condition precedent to any
Corporation obligation to Weyand pursuant to Section 5.3(b), (c) or (d) or any
obligation to accelerate vesting of any equity-based award in connection with
the termination of Weyand’s employment, Weyand shall, upon or promptly following
his last day of employment with MSC, provide MSC with a valid, executed, written
release substantially in the form attached hereto as Exhibit E (the “Release”),
and such Release shall have not been revoked by Weyand pursuant to any
revocation rights afforded by applicable law. MSC shall have no obligation to
make any payment to Weyand pursuant to Section 5.3(b), (c) or (d) (or otherwise
accelerate the vesting of any equity-based award in the circumstances



--------------------------------------------------------------------------------

as otherwise contemplated by the applicable award agreement) unless and until
the Release contemplated by this Section 5.4 becomes irrevocable by Weyand in
accordance with all applicable laws, rules and regulations.

(b) Weyand agrees that the payments contemplated by Section 5.3 (and any
applicable acceleration of vesting of an equity-based award in accordance with
the terms of such award in connection with the termination of Weyand’s
employment) shall, if such payments are actually made and such accelerated
vesting is actually effected, constitute the exclusive and sole remedy for any
termination of his employment and Weyand covenants not to assert or pursue any
other remedies, at law or in equity, with respect to any termination of
employment, except as allowed under the release contemplated by
Section 5.4(a). MSC and Weyand acknowledge and agree that there is no duty of
Weyand to mitigate damages under this Agreement and any compensation and
benefits which Weyand is entitled to hereunder shall not be offset by any
compensation or other amounts received by Weyand from third parties or by the
claims that MSC may have against Weyand. All amounts paid to Weyand pursuant to
Section 5.3 shall be paid without regard to whether Weyand has taken or takes
actions to mitigate damages.

 

  5.5 Certain Defined Terms.

(a) As used herein, “Accrued Obligations” means:

(i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

(ii) any Incentive Bonus payable pursuant to Section 3.2 with respect to a
fiscal year (if Weyand was employed by MSC on the last day of that fiscal year)
to the extent that such Incentive Bonus had previously been earned but not paid
to Weyand; and

(iii) any reimbursement due to Weyand pursuant to Section 4.2 for expenses
incurred by Weyand on or before the Severance Date.

(b) As used herein, “Cause” shall mean the reasonable and good faith written
determination by two-thirds of the Board (excluding Weyand, if he is then a
member of the Board, from both the numerator and the denominator of such
fraction for purposes of such determination) that, during the Term, any of the
following events or contingencies exists or has occurred:

(i) Weyand is convicted of, or pleads guilty or nolo contendre to, a felony
within the meaning of such term by United States federal or state law (other
than traffic related offenses or as a result of vicarious liability);

(ii) Weyand willfully commits an act of material fraud, embezzlement or theft
against MSC or one of its affiliates or willfully commits a material violation
of state or federal securities laws involving MSC or one of its affiliates;

(iii) Weyand willfully and repeatedly fails to perform his material fiduciary
and other duties to MSC after having received written notice from MSC



--------------------------------------------------------------------------------

of such claimed failure;

(iv) Weyand willfully engages in gross misconduct in carrying out his duties
hereunder resulting in material economic harm to MSC;

(v) the execution and delivery of this Agreement by Weyand and MSC and the
performance by Weyand of Weyand’s duties hereunder constitutes a breach by
Weyand of, or otherwise contravenes, the terms of any other agreement or policy
to which Weyand is a party or otherwise bound which materially interferes with
Weyand’s ability to effectively perform his duties and responsibilities to MSC
hereunder;

(vi) Weyand has information (including, without limitation, confidential
information and trade secrets) relating to any other person or entity which
Weyand is not legally and contractually free to disclose to MSC which materially
interferes with Weyand’s ability to effectively perform his duties and
responsibilities to MSC hereunder;

(vii) Weyand is bound by any confidentiality, trade secret or similar agreement
(other than this Agreement and the Inventions Agreement referred to in
Section 9) with any other person or entity which materially interferes with
Weyand’s ability to effectively perform his duties and responsibilities to MSC
hereunder; or

(viii) any intentional wrongful act or omission by Weyand has occurred that
results in the restatement of the Company’s financial statements due to a
violation of the Sarbanes-Oxley Act of 2002.

For purposes of a termination for Cause, no act or failure to act, on Weyand’s
part shall be considered “willful” unless done, or omitted to be done, by Weyand
not in good faith and without reasonable belief that Weyand’s action or omission
was in, or not opposed to, the best interests of MSC.

Anything to the contrary notwithstanding, Weyand shall not be terminated for
Cause under paragraph 5.5(b)(ii), (iii), (iv), (v), (vi) or (vii) unless he is
given written notice setting forth the basis for termination and he is given
fifteen (15) days to cure such neglect or conduct and, if he fails to cure such
neglect or conduct, Weyand is given the opportunity to be heard before the Board
and the Board shall have made the written determination set forth at the
beginning of this Section 5.5(b).

(c) As used herein, “Disability” shall mean a physical or mental impairment
which renders Weyand unable to perform the essential functions of his employment
with MSC, even with reasonable accommodation that does not impose an undue
hardship on MSC, for more than 180 days in any 12-month period, unless a longer
period is required by federal or state law, in which case that longer period
would apply. The determination of whether or not a Disability exists for
purposes of this Agreement shall be based upon the findings of a medical doctor
reasonably acceptable to both parties. If the two parties cannot agree on a
medical doctor, each party shall select a medical doctor and the two medical
doctors shall select a third who shall be the approved doctor for this
purpose. Neither MSC nor Weyand shall terminate his employment for Disability
unless the party terminating Weyand’s employment has given written notice to the
other party as provided



--------------------------------------------------------------------------------

herein.

(d) As used herein, “Good Reason” shall mean the occurrence of one or more of
the following without Weyand’s written consent:

(i) a material breach of this Agreement by MSC (including, without limitation,
any breach by MSC of Section 3.1);

(ii) a material diminution in Weyand’s duties (when such duties are viewed in
the aggregate) from the level contemplated by Section 1.2 (including, without
limitation, any change in title or position other than as contemplated by
Section 1.2); provided that it shall not constitute Good Reason hereunder solely
because Weyand is no longer serving as Chairman, provided that he reports
directly to the Board;

(iii) the assignment by MSC of duties to Weyand that are materially inconsistent
with his position as CEO or as an executive Chairman, as applicable;

(iv) the failure of MSC to maintain Directors’ and Officers’ Liability Insurance
on terms not materially less favorable to Weyand than the terms of the policy
presently in effect; provided that in no event shall Good Reason exist if MSC
has in place Directors’ and Officers’ Liability Insurance coverage at a cost on
an annualized basis that is not less than two hundred percent (200%) of the
annualized cost of the policy in effect on the Effective Date; or

(v) Within 24 months of the occurrence of a Change in Control Event, any
reduction in Weyand’s Base Salary, Target Bonus opportunity, or aggregate
benefits levels;

provided, however, that none of the foregoing events shall constitute Good
Reason unless Weyand shall have notified MSC in writing describing the events
which constitute Good Reason and MSC shall have failed to reasonably cure such
event within a reasonable period, not to exceed fifteen (15) days, after MSC’s
actual receipt of such written notice.

(e) As used herein, effective as of the Signing Date, “Change in Control Event”
and “CIC” means any of the following:

(i) Approval by MSC’s stockholders of the dissolution or liquidation of MSC;

(ii) Approval by MSC’s stockholders of an agreement to merge or consolidate, or
otherwise reorganize, with or into one or more entities that are not
Subsidiaries or other affiliates, as a result of which less than 50% of the
outstanding voting securities of the surviving or resulting entity immediately
after the reorganization are, or will be, owned, directly or indirectly, by
MSC’s stockholders immediately before such reorganization (assuming for purposes
of such determination that there is no change in the record ownership of MSC’s
securities from the record date for such approval until such reorganization and
that such record owners hold no securities of the other parties to such



--------------------------------------------------------------------------------

reorganization, but including in such determination any securities of the other
parties to such reorganization held by MSC’s affiliates);

(iii) Approval by MSC’s stockholders of the sale ,lease, exchange or other
transfer (in one transaction or a series of related transactions) of all or
substantially all of MSC’s business and/or assets to a person or entity that is
not a Subsidiary;

(iv) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act but excluding any person described in and satisfying the conditions
of Rule 13d-1(b)(1) thereunder) becomes the beneficial owner (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Corporation representing more than 35% of the combined voting power of the
Corporation’s then outstanding securities entitled to then vote generally in the
election of directors of the Corporation; or

(v) During any period not longer than twelve consecutive months, a majority of
the members of the Board is replaced by Board members whose appointment or
election is not endorsed by a majority of the members of the Board prior to the
date of the appointment or election.

For purposes of this subsection, “Subsidiary” means any corporation or other
entity a majority of whose outstanding voting stock or voting power is
beneficially owned, directly or indirectly, by MSC.

6.        Means and Effect of Termination. Any termination of Weyand’s
employment under this Agreement shall be communicated by written notice of
termination from the terminating party to the other party. The notice of
termination shall indicate the specific provision(s) of this Agreement relied
upon in effecting the termination.

7.        Non-Competition. Weyand acknowledges and recognizes the highly
competitive nature of MSC’s businesses, the amount of sensitive and confidential
information involved in the discharge of Weyand’s position with MSC, and the
harm to MSC that would result if such knowledge or expertise was disclosed or
made available to a competitor. Based on that understanding, Weyand hereby
expressly agrees as follows:

7.1 As a result of the particular nature of Weyand’s relationship with MSC, in
the capacities identified earlier in this Agreement, during the Term and for the
longer of (a) 12 months thereafter or (b) any period that Weyand is receiving
payments pursuant to Section 5.3 (including any period such payments are delayed
pursuant to Section 5.3(e) hereof (for purposes of complying with Internal
Revenue Code Section 409A)), Weyand hereby agrees that he will not, directly or
indirectly, (i) engage in any business for Weyand’s own account or derive any
material economic benefit from any business that competes with the business of
MSC or any of its affiliates (MSC and its affiliates are referred to,
collectively, as the “Company Group”), (ii) enter the employ of, or render any
services to, any person engaged in any business that competes with the business
of any entity within the Company Group, (iii) acquire a financial interest in
any person engaged in any business that competes with the business of any entity
within the Company Group, directly or indirectly, as an individual, partner,
member, shareholder, officer, director, principal, agent, trustee or consultant,
or (iv) other than in the performance of his duties hereunder, interfere with
business relationships (whether formed before or after the Effective



--------------------------------------------------------------------------------

Date) between MSC, any of its respective affiliates or subsidiaries, and any
customers, suppliers, officers, employees, partners, members or investors of any
entity within the Company Group for the purpose of competing, or allowing a
third party to compete, with the business of any entity of the Company
Group. For purposes of this Agreement, businesses in competition with the
Company Group shall include, without limitation, businesses in which any entity
within the Company Group actively participates and any businesses which any
entity within the Company Group has specific plans to actively participate in
the future if Weyand is aware of such plans, whether or not such entity has
commenced such operations.

7.2 Notwithstanding anything to the contrary in this Agreement, Weyand may,
directly or indirectly, own, solely as an investment, (x) securities of any
person which are publicly traded on a national or regional stock exchange or on
an over-the-counter market if Weyand (i) is not a controlling person of, or a
member of a group which controls, such person, and (ii) does not, directly or
indirectly, beneficially own two percent (2%) or more of any class of securities
of such person or (y) which is a mutual fund or similar investment vehicle.

8.        Confidentiality. As a material part of the consideration for MSC’s
commitment to the terms of this Agreement, Weyand hereby agrees that Weyand will
not at any time (whether during or after Weyand’s employment with MSC), other in
the course of Weyand’s duties hereunder, knowingly disclose, disclose in a
fashion that Weyand reasonably should know the consequences of such disclosure,
or use for Weyand’s own benefit or purposes or the benefit or purposes of any
other person, firm, partnership, joint venture, association, corporation or
other business organization, entity or enterprise, any trade secrets, or other
confidential data or information relating to customers, development programs,
costs, marketing, trading, investment, sales activities, promotion, credit and
financial data, financing methods, or plans of any entity within the Company
Group; provided, however, that the foregoing shall not apply to information
which is generally known to the industry or the public, other than as a result
of Weyand’s breach of this covenant. Weyand further agrees that Weyand will not
retain or use for his account, at any time, any trade names, trademark or other
proprietary business designation used or owned in connection with the business
of any entity within the Company Group. Notwithstanding the foregoing, the
provisions of this Section 8 shall not apply when (i) disclosure is required by
law or by any court, arbitrator, mediator or administrative or legislative body
(including any committee thereof) with apparent jurisdiction to order Weyand to
disclose or make available such information, provided, however that Weyand shall
promptly notify MSC in writing upon receiving a request for such information, or
(ii) with respect to any other litigation, arbitration or mediation involving
this Agreement, including but not limited to enforcement of this Agreement.

9.        Inventions and Developments. Concurrently with entering into this
Agreement, Weyand will execute the Inventions Agreement attached hereto as
Exhibit F.

10.      Anti-solicitation. Weyand promises and agrees that during the Term and
for a period of one (1) year thereafter, Weyand will not, directly or
indirectly, individually or as a consultant to, or as an employee, officer,
stockholder, director or other owner or participant in any business, influence
or attempt to influence customers, vendors, suppliers, joint venturers,
associates, consultants, agents, or partners of any entity within the Company
Group, either directly or indirectly, to divert their business away from the
Company Group, to any individual, partnership, firm, corporation or other entity
then in competition with the business of any entity within the Company Group,
and he will not otherwise materially interfere with any business relationship of
any entity within the Company Group; provided, however, that following the Term,
the participation in, or ownership of, a competitive business shall not, in and
of itself, be deemed to be material interference under this Section 10.

 



--------------------------------------------------------------------------------

11.      Soliciting Employees. Weyand promises and agrees that during the Term
and for a period of one (1) year thereafter, Weyand will not, directly or
indirectly, individually or as a consultant to, or as an employee, officer,
stockholder, director or other owner of or participant in any business, solicit
(or assist in soliciting) any person who is then, or at any time within six
(6) months prior thereto was, an employee of an entity within the Company Group
who earned annually $25,000 or more as an employee of such entity during the
last six (6) months of his or her own employment to work for (as an employee,
consultant or otherwise) any business, individual, partnership, firm,
corporation, or other entity whether or not engaged in competitive business with
any entity in the Company Group.

12.      Return of Property. Weyand agrees to truthfully and faithfully account
for and deliver to MSC all property belonging to MSC, any other entity in the
Company Group, or any of their respective affiliates, which Weyand may receive
from or on account of MSC, any other entity in the Company Group, or any of
their respective affiliates, and upon the termination of the Term, or MSC’s
demand, Weyand shall immediately deliver to MSC all such property belonging to
MSC, any other entity in the Company Group, or any of their respective
affiliates. Anything to the contrary notwithstanding, nothing in this Section 12
shall prevent Weyand from retaining a personal home computer and papers and
other materials of a personal nature, including personal diaries, calendars and
personal rolodexes, personal information relating to his compensation or
relating to the reimbursement of expenses, personal information that he
reasonably believes are needed for tax purposes and copies of MSC’s compensatory
plans, programs and agreements relating to his compensation as an employee.

13.      Withholding Taxes. Notwithstanding anything else herein to the
contrary, MSC may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.

14.      Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the other’s consent, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of MSC with or to any other individual(s) or entity, this
Agreement shall, subject to the provisions hereof, be binding upon and inure to
the benefit of such successor and such successor shall discharge and perform all
the promises, covenants, duties, and obligations of MSC hereunder, provided that
the obligations hereunder are assumed, either by law or contract, by such
transferee or successor.

15.      Number and Gender. Where the context requires, the singular shall
include the plural, the plural shall include the singular, and any gender shall
include all other genders.

16.      Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

17.      Governing Law. This Agreement, and all questions relating to its
validity, interpretation, performance and enforcement, as well as the legal
relations hereby created between the parties hereto, shall be governed by and
construed under, and interpreted and enforced in accordance with, the laws of
the State of California, notwithstanding any California or other conflict of law
provision to the contrary.

 



--------------------------------------------------------------------------------

18.      Severability. If any provision of this Agreement or the application
thereof is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

19.      Entire Agreement. This Agreement embodies the entire agreement of the
parties hereto respecting the matters within its scope. This Agreement
supersedes all prior and contemporaneous agreements of the parties hereto that
directly or indirectly bears upon the subject matter hereof, other than for any
currently existing awards or agreement relating to stock options, restricted
stock, restricted stock units, performance units or any other incentive awards
to Weyand. Any prior negotiations, correspondence, agreements, proposals or
understandings relating to the subject matter hereof shall be deemed to have
been merged into this Agreement, and to the extent inconsistent herewith, such
negotiations, correspondence, agreements, proposals, or understandings shall be
deemed to be of no force or effect. There are no representations, warranties, or
agreements, whether express or implied, or oral or written, with respect to the
subject matter hereof, except as expressly set forth herein.

20.      Modifications. This Agreement may not be amended, modified or changed
(in whole or in part), except by a formal, definitive written agreement
expressly referring to this Agreement, which agreement is executed by both of
the parties hereto.

21.      Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power or privilege with respect to any occurrence be construed as
a waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

22.      Resolution of Disputes. Any controversy arising out of or relating to
Weyand’s employment (whether or not before or after the expiration of the Term),
any termination of Weyand’s employment, this Agreement, the Inventions Agreement
referred to herein, any equity-based award agreements referred to herein, the
enforcement or interpretation of any such agreement, or because of an alleged
breach, default, or misrepresentation in connection with any of the provisions
of such an agreement, including (without limitation) any state or federal
statutory claims, shall be submitted to final and binding arbitration, to be
held in Orange County, California before a sole neutral arbitrator; provided,
however, that provisional injunctive relief may, but need not, be sought in a
court of law while arbitration proceedings are pending, and any provisional
injunctive relief granted by such court shall remain effective until the matter
is finally determined by the arbitrator. The arbitration shall be administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures. Judgment
on the award may be entered in any court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 22.

The parties agree that the Corporation shall be responsible for payment of the
forum costs of any arbitration hereunder, including the Arbitrator’s fee The
parties further agree that in any proceeding with respect to such matters, each
party shall bear its own attorney’s fees and costs



--------------------------------------------------------------------------------

other than forum costs associated with the arbitration which in any event shall
be paid by MSC.

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 22, Weyand and MSC acknowledge that any
breach of any of the covenants or provisions contained in Sections 7 through 12
could result in irreparable injury to either of the parties hereto for which
there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the non-breaching party shall be entitled to obtain a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the other party hereto from engaging in any activities
prohibited by any covenant or provision in Sections 7 through 12 or such other
equitable relief as may be required to enforce specifically any of the covenants
or provisions of Sections 7 through 12.

 

23. Notices.

(a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

(i) if to MSC:

MSC.Software Corporation

2 MacArthur Place

Santa Ana, California 92707

Attn: Board of Directors

(ii) if to Weyand:

William J. Weyand

6805 Alberly Lane

Cincinnati, Ohio 45243

(b) Any party may alter the address to which communications or copies are to be
sent by giving notice of such change of address in conformity with the
provisions of this Section 23 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

24.      Legal Counsel; Mutual Drafting. Each party recognizes that this is a
legally binding contract and acknowledges and agrees that they have had the
opportunity to consult with legal counsel of their choice. Each party has
cooperated in the drafting, negotiation and preparation of this
Agreement. Hence, in any construction to be made of this Agreement, the same
shall not be construed against either party on the basis of that party being the
drafter of such language. Weyand agrees and acknowledges that he has read and
understands this Agreement, is entering into it freely and voluntarily, and has
been advised to seek counsel prior to entering into this Agreement and has had
ample opportunity to do so.

25.      Provisions that Survive Termination. The terms of this Agreement to the
extent necessary to carry out the intentions of the parties underlying their
respective rights and



--------------------------------------------------------------------------------

obligations shall survive any termination of the Term. For this purpose, the
parties intend that the following provisions of this Agreement shall survive any
termination of the Term (without limiting the generality of the preceding
sentence as to any other provision that may also be necessary to carry out the
intentions of the parties): Sections 3.7, 5.3, 5.4, 5.5 and 7 through 28.

26.      Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument. This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories. Photographic copies
of such signed counterparts may be used in lieu of the originals for any
purpose.

27.      Corporation’s Representations. MSC represents and warrants that (i) the
execution, delivery and performance of this Agreement by MSC has been fully and
validly authorized by all necessary corporate action, (ii) the officer signing
this Agreement on behalf of MSC is duly authorized to do so, (iii) the
execution, delivery and performance of this Agreement does not violate any
applicable law, regulation, order, judgment or decree or any agreement, plan or
corporate governance document to which MSC is a party or by which it is bound
and (iv) upon execution and delivery of this agreement by the parties hereto, it
shall be a valid and binding obligation of MSC enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally.

 

28. Indemnification.

(a) MSC agrees that (i) if Weyand is made a party, or is threatened to be made a
party, to any threatened or actual action, suit or proceeding whether civil,
criminal, administrative, investigative, appellate or other (a “Proceeding”) by
reason of the fact that he is or was a director, officer or employee of MSC or
is or was serving at the request of MSC as a director, officer, member,
employee, agent, manager, consultant or representative of another person or
(ii) if any claim, demand, request, investigation, controversy, threat,
discovery request or request for testimony or information (a “Claim”) is made,
or threatened to be made, that arises out of or relates to Weyand’s service in
any of the foregoing capacities, whether arising before or after the Effective
Date, then Weyand shall promptly be indemnified and held harmless by MSC to the
fullest extent legally permitted or authorized by MSC’s certificate of
incorporation, bylaws or Board resolutions or, if greater, by the laws of the
State of Delaware, against any and all costs, expenses, liabilities and losses
(including, without limitation, attorney’s fees, judgments, interest, expenses
of investigating, defending or obtaining indemnity with respect to any
Proceeding or Claim, penalties, fines, ERISA excise taxes or penalties and
amounts paid or to be paid in settlement) incurred or suffered by Weyand in
connection therewith, and such indemnification shall continue as to Weyand even
if he has ceased to be a director, officer or employee of MSC or a director,
officer, member, employee, agent, manager, consultant or representative of such
other person and shall inure to the benefit of Weyand’s heirs, executors and
administrators. To the extent permitted by law, MSC shall advance to Weyand all
costs and expenses incurred by him in connection with any such Proceeding or
Claim within thirty (30) days after receiving written notice requesting such an
advance. Such notice shall include, to the extent required by applicable law, an
undertaking by Weyand to repay the amount advanced if he is ultimately
determined not to be entitled to indemnification against such costs and
expenses.

(b) Neither the failure of MSC (including its Board, independent legal counsel
or



--------------------------------------------------------------------------------

stockholders) to have made a determination in connection with any request for
indemnification or advancement under Section 28(a) that indemnification of
Weyand is proper because he has satisfied any applicable standard of conduct,
nor a determination by MSC (including its Board, independent legal counsel or
stockholders) that Weyand has not met any applicable standard of conduct, shall
create a presumption that Weyand has not met an applicable standard of conduct.

(c) During the Term and for a period of three (3) years thereafter, MSC shall
keep in place a directors and officers’ liability insurance policy (or policies)
providing comprehensive coverage to Weyand to the extent that MSC provides such
coverage for any other present or former senior executive or director of
MSC. Such policy shall be on terms not materially less favorable to Weyand than
the terms of the policy then in effect on the Effective Date; provided that in
no event shall MSC be obligated to provide such level of coverage to the extent
that the annualized cost of the coverage would exceed two hundred percent
(200%) of the annualized cost of the coverage in effect on the Effective Date.

[Remainder of Page Intentionally Blank]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, MSC and Weyand have executed this Agreement as of the
Effective Date.

MSC.SOFTWARE CORPORATION

_____________________________

By:__________________________

Title:_________________________

_____________________________

William J. Weyand, an individual



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF CURRENT DIRECTORSHIPS

TechSolve, Inc.

Pavilion Technologies

Nichols College, Board of Trustees



--------------------------------------------------------------------------------

EXHIBIT A—FORM OF NONQUALIFIED STOCK OPTION AGREEMENT

[Attached hereto.]



--------------------------------------------------------------------------------

EXHIBIT B—FORM OF STOCK UNIT AWARD AGREEMENT

[Attached hereto.]



--------------------------------------------------------------------------------

EXHIBIT C—FORM OF PERFORMANCE STOCK UNIT AWARD AGREEMENT

[Attached hereto.]



--------------------------------------------------------------------------------

EXHIBIT D—TAX GROSS-UP PROVISIONS

This provision shall be effective for any Change in Control Event which occurs
after the Signing Date of this Agreement.

1.1 Gross-Up Payment. In the event it is determined (pursuant to Section 1.2) or
finally determined (as defined in Section 1.3(c)) that any payment,
distribution, transfer, or benefit by MSC, or a direct or indirect subsidiary or
affiliate of MSC, to or for the benefit of Weyand or Weyand’s dependents, heirs
or beneficiaries (whether such payment, distribution, transfer, benefit or other
event occurs pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this Exhibit
D) (each a “Payment” and collectively the “Payments”) is subject to the excise
tax imposed by Section 4999 of the Code, and any successor provision or any
comparable provision of state or local income tax law (collectively,
“Section 4999”), or any interest, penalty or addition to tax is incurred by
Weyand with respect to such excise tax (such excise tax, together with any such
interest, penalty, and addition to tax, hereinafter collectively referred to as
the “Excise Tax”), then, within 10 days after such determination or final
determination, as the case may be, MSC shall pay to Weyand (or to the applicable
taxing authority on Weyand’s behalf) an additional cash payment (hereinafter
referred to as the “Gross-Up Payment”) equal to an amount such that after
payment by Weyand of all taxes, interest, penalties, additions to tax and costs
imposed or incurred with respect to the Gross-Up Payment (including, without
limitation, any income and excise taxes imposed upon the Gross-Up Payment),
Weyand retains an amount of the Gross-Up Payment equal to the Excise Tax imposed
upon such Payment or Payments. This provision is intended to put Weyand in the
same position as Weyand would have been had no Excise Tax been imposed upon or
incurred as a result of any Payment.

1.2 Determination of Gross-Up.

(a) Except as provided in Section 1.3, the determination that a Payment is
subject to an Excise Tax shall be made in writing by the principal certified
public accounting firm then retained by MSC to audit its annual financial
statements (the “Accounting Firm”). Such determination shall include the amount
of the Gross-Up Payment and detailed computations thereof, including any
assumptions used in such computations. Any determination by the Accounting Firm
will be binding on MSC and Weyand.

(b) For purposes of determining the amount of the Gross-Up Payment, Weyand shall
be deemed to pay Federal income taxes at the highest marginal rate of Federal
individual income taxation in the calendar year in which the Gross-Up Payment is
to be made. Such highest marginal rate shall take into account the loss of
itemized deductions by Weyand and shall also include Weyand’s share of the
hospital insurance portion of FICA and state and local income taxes at the
highest marginal rate of individual income taxation in the state and locality of
Weyand’s residence on the date that the Payment is made, net of the maximum
reduction in Federal income taxes that could be obtained from the deduction of
such state and local taxes.

1.3 Notification.

(a) Weyand shall notify MSC in writing of any claim by the Internal Revenue
Service (or any successor thereof) or any state or local taxing authority
(individually or collectively, the “Taxing Authority”) that, if successful,
would require the payment by MSC of a Gross-Up Payment. Such notification shall
be given as soon as practicable but no later than 30 days after Weyand receives
written notice of such claim and shall apprise MSC of the nature of



--------------------------------------------------------------------------------

such claim and the date on which such claim is requested to be paid; provided,
however, that failure by Weyand to give such notice within such 30-day period
shall not result in a waiver or forfeiture of any of Weyand’s rights under this
Exhibit D except to the extent of actual damages suffered by MSC as a result of
such failure. Weyand shall not pay such claim prior to the expiration of the
15-day period following the date on which Weyand gives such notice to MSC (or
such shorter period ending on the date that any payment of taxes, interest,
penalties or additions to tax with respect to such claim is due). If MSC
notifies Weyand in writing prior to the expiration of such 15-day period
(regardless of whether such claim was earlier paid as contemplated by the
preceding parenthetical) that it desires to contest such claim, Weyand shall:

(1) give MSC any information reasonably requested by MSC relating to such claim;

(2) take such action in connection with contesting such claim as MSC shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
selected by MSC;

(3) cooperate with MSC in good faith in order effectively to contest such claim;
and

(4) permit MSC to participate in any proceedings relating to such claim;

provided, however, that MSC shall bear and pay directly all attorneys fees,
costs and expenses (including additional interest, penalties and additions to
tax) incurred in connection with such contest and shall indemnify and hold
Weyand harmless, on an after-tax basis, for all taxes (including, without
limitation, income and excise taxes), interest, penalties and additions to tax
imposed in relation to such claim and in relation to the payment of such costs
and expenses or indemnification.

(b) Without limitation on the foregoing provisions of this Section 1.3, and to
the extent its actions do not unreasonably interfere with or prejudice Weyand’s
disputes with the Taxing Authority as to other issues, MSC shall control all
proceedings taken in connection with such contest and, in its reasonable
discretion, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the Taxing Authority in respect of
such claim and may, at its or in their sole option, either direct Weyand to pay
the tax, interest or penalties claimed and sue for a refund or contest the claim
in any permissible manner, and Weyand agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as MSC shall determine;
provided, however, that if MSC directs Weyand to pay such claim and sue for a
refund, MSC shall advance an amount equal to such payment to Weyand, on an
interest-free basis, and shall indemnify and hold Weyand harmless, on an
after-tax basis, from all taxes (including, without limitation, income and
excise taxes), interest, penalties and additions to tax imposed with respect to
such advance or with respect to any imputed income with respect to such advance,
as any such amounts are incurred; and, further, provided, that any extension of
the statute of limitations relating to payment of taxes, interest, penalties or
additions to tax for the taxable year of Weyand with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount; and, provided, further, that any settlement of any claim shall be
reasonably acceptable to Weyand, and MSC’s control of the contest shall be
limited to issues with respect to which a Gross-Up Payment would be payable
hereunder, and Weyand shall be entitled to settle or contest, as the case may
be, any other issue.



--------------------------------------------------------------------------------

(c) If, after receipt by Weyand of an amount advanced by MSC pursuant to
Section 1.3(a), Weyand receives any refund with respect to such claim, Weyand
shall (subject to MSC’s compliance with the requirements of this Exhibit D)
promptly pay to MSC an amount equal to such refund (together with any interest
paid or credited thereof after taxes applicable thereto), net of any taxes
(including, without limitation, any income or excise taxes), interest, penalties
or additions to tax and any other costs incurred by Weyand in connection with
such advance, after giving effect to such repayment. If, after the receipt by
Weyand of an amount advanced by MSC pursuant to Section 1.3(a), it is finally
determined that Weyand is not entitled to any refund with respect to such claim,
then such advance shall be forgiven and shall not be required to be repaid and
the amount of such advance shall be treated as a Gross-Up Payment and shall
offset, to the extent thereof, the amount of any Gross-Up Payment otherwise
required to be paid.

(d) For purposes of this Exhibit D, whether the Excise Tax is applicable to a
Payment shall be deemed to be “finally determined” upon the earliest of: (1) the
expiration of the 15-day period referred to in Section 1.3(a) if MSC has not
notified Weyand that it intends to contest the underlying claim, (2) the
expiration of any period following which no right of appeal exists, (3) the date
upon which a closing agreement or similar agreement with respect to the claim is
executed by Weyand and the Taxing Authority (which agreement may be executed
only in compliance with this section), or (4) the receipt by Weyand of notice
from MSC that it no longer seeks to pursue a contest (which shall be deemed
received if MSC does not, within 15 days following receipt of a written inquiry
from Weyand, affirmatively indicate in writing to Weyand that MSC intends to
continue to pursue such contest).

1.4 Underpayment and Overpayment. It is possible that no Gross-Up Payment will
initially be made but that a Gross-Up Payment should have been made, or that a
Gross-Up Payment will initially be made in an amount that is less than what
should have been made (either of such events is referred to as an
“Underpayment”). It is also possible that a Gross-Up Payment will initially be
made in an amount that is greater than what should have been made (an
“Overpayment”). The determination of any Underpayment or Overpayment shall be
made by the Accounting Firm in accordance with Section 1.2. In the event of an
Underpayment, the amount of any such Underpayment shall be paid to Weyand as an
additional Gross-Up Payment. In the event of an Overpayment, Weyand shall
promptly pay to MSC the amount of such Overpayment together with interest on
such amount at the applicable Federal rate provided for in Section 1274(d) of
the Code for the period commencing on the date of the Overpayment to the date of
such payment by Weyand to MSC. Weyand shall make such payment to MSC as soon as
administratively practicable after MSC notifies Weyand of (a) the Accounting
Firm’s determination that an Overpayment was made and (b) the amount to be
repaid.



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF RELEASE

EMPLOYMENT SEPARATION AND GENERAL RELEASE AGREEMENT

This Employment Separation and General Release Agreement (this “Separation
Agreement”), is entered into this          day of             ,             by
and between William J. Weyand, an individual (“Weyand”), and MSC.Software
Corporation, a Delaware corporation (“MSC”).

WHEREAS, Weyand has been employed as the Chief Executive Officer and/or Chairman
of MSC since February 9, 2005, and has entered into a new agreement on
November 27, 2006 regarding his ongoing employment in such capacity effective as
of February 10, 2007 (“Employment Agreement”); and

WHEREAS, Weyand and MSC have mutually agree to terminate Weyand’s employment
relationship with MSC upon the terms set forth

NOW, THEREFORE, in consideration of the covenants undertaken and the releases
contained in this Separation Agreement, Weyand and MSC agree as follows:

I. Termination. Weyand’s position as an officer, director, employee, member,
manager and in any other capacity with MSC and each of its affiliates is hereby
terminated effective             , 20 (“Separation Date”), and all benefits and
perquisites of employment will cease as of the Separation Date. The Employment
Agreement shall terminate as of the Separation Date, provided, however, that
notwithstanding anything to the contrary in this Agreement, Sections 3.4, 5.3,
5.4, 5.5, and 7 through 28 of the Employment Agreement shall continue to apply
in accordance with their terms. All payments due to Weyand from MSC shall be
determined under the applicable provisions of the Employment Agreement and this
Agreement. Weyand acknowledges and agrees that, upon receipt of all payments due
to him on or before the Separation Date, he will have received all amounts owed
for his regular and usual salary (including, but not limited to, any severance,
overtime, bonus, commissions, or other wages), usual benefits and accrued but
unused vacation through the Separation Date and that all payments due to Weyand
from MSC after the Separation Date shall be determined under this Separation
Agreement.

II. Severance Benefit. MSC shall pay as severance pay to Weyand the amount of
     dollars ($        ), less standard withholding and authorized deductions
(the “Severance Benefit”), as determined under Section 5.3 of the Employment
Agreement. Such severance shall commence within thirty (30) days following
Weyand’s delivery of this fully executed Separation Agreement to MSC; provided,
however, that if it is determined by the parties or in the opinion of counsel
reasonably acceptable to Executive and MSC, such determination to be made or
opinion provided to the Company no later than thirty (30) days after the
Severance Date, that the Severance Benefit is or reasonably may be treated as
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), except in the case of Executive’s death,
the payment of such Severance Benefit shall be delayed (without interest) to a
date no earlier than, and shall be paid as soon as administratively practicable
after, six months after Executive’s “separation from service,” as that term is
defined in Section 409A. Such Severance Benefit is for and in lieu of any other
payments or benefits (and, except as specifically provided herein, none shall
accrue) for periods after the Separation Date, except with respect to his
continuing rights in certain equity awards made pursuant to the Option
Agreement, the Restricted



--------------------------------------------------------------------------------

Stock Unit Award Agreement and the PSU Award Agreement (as such terms are
defined in the Employment Agreement) as acknowledged in Section VII.D
hereof. Weyand specifically acknowledges and agrees that he is entitled to
receive no severance pay or other benefits pursuant to any severance plan or
policy of MSC or any of its affiliates.

III. Release. Weyand on behalf of himself, his descendants, dependents, heirs,
executors, administrators, assigns, and successors, and each of them, hereby
covenants not to sue and fully releases and discharges MSC and each of its
parents, subsidiaries and affiliates, past and present (together, the “Company
Group”), as well as its and their trustees, directors, officers, members,
managers, partners, agents, attorneys, insurers, employees, stockholders,
representatives, assigns, and successors, past and present, and each of them,
hereinafter together and collectively referred to as the “Releasees,” with
respect to and from any and all claims, wages, demands, rights, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
debts, costs, expenses, attorneys’ fees, damages, judgments, orders and
liabilities of whatever kind or nature in law, equity or otherwise, whether now
known or unknown, suspected or unsuspected, and whether or not concealed or
hidden, which he now owns or holds or he has at any time heretofore owned or
held or may in the future hold as against any of said Releasees, arising out of
or in any way related to his service as an officer, director, employee, member
or manager of any member of the Company Group, his separation from his position
as an officer, director, employee, manager and/or member, as applicable, of any
member of the Company Group, or any other transactions, occurrences, acts or
omissions or any loss, damage or injury whatever, known or unknown, suspected or
unsuspected, resulting from any act or omission by or on the part of said
Releasees, or any of them, committed or omitted prior to the date of this
Separation Agreement related to Weyand’s employment or service with any member
of the Company Group, including, without limiting the generality of the
foregoing, any claim under Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Age Discrimination in Employment Act, the
Family and Medical Leave Act of 1993, the California Fair Employment and Housing
Act, the California Family Rights Act, or any claim for severance pay, bonus,
sick leave, holiday pay, vacation pay, life insurance, health or medical
insurance or any other fringe benefit, workers’ compensation or disability;
provided that such release shall not apply to (1) any obligation created by or
arising out of this Separation Agreement for which receipt or satisfaction has
not been acknowledged, (2) any right to indemnification that Weyand may have
pursuant to MSC’s Bylaws, its certificate of incorporation or under the
Employment Agreement with respect to any loss, damages or expenses (including
but not limited to attorneys’ fees) that Weyand may in the future incur with
respect to his service as an employee, officer or director of MSC or any of its
subsidiaries or affiliates, (3) with respect to any rights that Weyand may have
to insurance coverage for such losses, damages or expenses under any MSC
directors and officers liability insurance policy, (4) any right under a written
equity-based award agreement entered into by and between MSC and Weyand before
the Separation Date to the extent that such right continues after the Separation
Date in accordance with the terms of the award, (5) the right of Weyand to
obtain contribution as permitted by law in the event of an entry of judgment
against Weyand as a result of any act or failure to act for which Weyand and MSC
are jointly liable, (6) any rights to continued medical coverage that Weyand may
have under COBRA, (7) any rights to payment of benefits that Weyand may have
under a retirement plan sponsored or maintained by MSC that is intended to
qualify under Section 401(a) of the Internal Revenue Code of 1986, as amended,
and (8) any deferred compensation or supplemental retirement benefits that
Weyand may be entitled to under a nonqualified deferred compensation or
supplemental retirement plan of MSC.

IV. 1542 Waiver. It is the intention of Weyand in executing this instrument that
the same shall be effective as a bar to each and every claim, demand and cause
of action hereinabove specified. In furtherance of this intention, Weyand hereby
expressly waives any and all rights



--------------------------------------------------------------------------------

and benefits conferred upon him by the provisions of SECTION 1542 OF THE
CALIFORNIA CIVIL CODE and expressly consents that this Separation Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those related to unknown and unsuspected claims,
demands and causes of action, if any, as well as those relating to any other
claims, demands and causes of action hereinabove specified. SECTION 1542
provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”

Weyand acknowledges that he may hereafter discover claims or facts in addition
to or different from those which Weyand now knows or believes to exist with
respect to the subject matter of this Separation Agreement and which, if known
or suspected at the time of executing this Separation Agreement, may have
materially affected this settlement. Nevertheless, Weyand hereby waives any
right, claim or cause of action that might arise as a result of such different
or additional claims or facts. Weyand acknowledges that he understands the
significance and consequences of such release and such specific waiver of
SECTION 1542.

V. ADEA Waiver. Weyand expressly acknowledges and agrees that by entering into
this Agreement, he is waiving any and all rights or claims that he may have
arising under the Age Discrimination in Employment Act of 1967, as amended,
which have arisen on or before the date of execution of this Separation
Agreement. Weyand further expressly acknowledges and agrees that:

A. In return for this Separation Agreement, he will receive consideration beyond
that which he was already entitled to receive before entering into this
Separation Agreement;

B. He is hereby advised in writing by this Separation Agreement to consult with
an attorney before signing this Separation Agreement;

C. He was given a copy of this Separation Agreement on                     ,
20 and informed that he had twenty-one (21) days within which to consider this
Separation Agreement; and

D. He was informed that he had seven (7) days following the date of execution of
this Separation Agreement in which to revoke this Separation Agreement.

VI. No Transferred Claims. Weyand warrants and represents that he has not
heretofore assigned or transferred to any person not a party to this Separation
Agreement any released matter or any part or portion thereof and he shall
defend, indemnify and hold MSC and each of its affiliates harmless from and
against any claim (including the payment of attorneys’ fees and costs actually
incurred whether or not litigation is commenced) based on or in connection with
or arising out of any such assignment or transfer made, purported or claimed.

VII. Miscellaneous

A. Successors.

This Separation Agreement is personal to Weyand and shall not, without the prior
written consent of MSC, be assignable by Weyand.



--------------------------------------------------------------------------------

This Separation Agreement shall inure to the benefit of and be binding upon MSC
and its respective successors and assigns and any such successor or assignee
shall be deemed substituted for MSC under the terms of this Separation Agreement
for all purposes. As used herein, “successor” and “assignee” shall include any
person, firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires the ownership of
MSC or to which MSC assigns this Separation Agreement by operation of law or
otherwise.

B. Waiver. No waiver of any breach of any term or provision of this Separation
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Separation Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

C. Modification. This Separation Agreement may not be amended or modified other
than by a written agreement executed by Weyand and the Chief Executive Officer
of MSC or his designee, or if Weyand is then Chief Executive Officer, an officer
authorized by the Board.

D. Complete Agreement. This Separation Agreement constitutes and contains the
entire agreement and final understanding concerning Weyand’s relationship with
MSC and its affiliates and the other subject matters addressed herein between
the parties, and supersedes and replaces all prior negotiations and all
agreements proposed or otherwise, whether written or oral, concerning the
subject matters. Any representation, promise or agreement not specifically
included in this Separation Agreement or the Confidentiality Agreement shall not
be binding upon or enforceable against either party. This Separation Agreement
constitutes an integrated agreement. Notwithstanding the preceding provisions of
this Section VII.D, MSC’s rights under the Employment Agreement entered into by
and between MSC and Weyand on or about November 27, 2006 (including, without
limitation, the confidentiality and no solicitation provisions thereof), the
Inventions Agreement by and between Weyand and MSC and entered into on or about
February 10, 2005 (the “Inventions Agreement”), and any written equity-based
award agreement entered into by and between MSC and Weyand before the Separation
Date pursuant to which Weyand has rights that continue after the Separation Date
in accordance with the terms of the award are each outside of the scope of the
foregoing provisions of this Section VII.D and shall continue in effect in
accordance with their terms.

E. Severability. If any provision of this Separation Agreement or the
application thereof is held invalid, the invalidity shall not affect other
provisions or applications of the Separation Agreement which can be given effect
without the invalid provisions or applications and to this end the provisions of
this Separation Agreement are declared to be severable.

F. Choice of Law. This Separation Agreement shall be deemed to have been
executed and delivered within the State of California, and the rights and
obligations of the parties hereunder shall be construed and enforced in
accordance with, and governed by, the laws of the State of California without
regard to principles of conflict of laws.

G. Cooperation in Drafting. Each party has cooperated in the drafting and
preparation of this Separation Agreement. Hence, in any construction to be made
of this Separation Agreement, the same shall not be construed against any party
on the basis that the party was the drafter.



--------------------------------------------------------------------------------

H. Counterparts. This Separation Agreement may be executed in counterparts, and
each counterpart, when executed, shall have the efficacy of a signed
original. Photographic copies of such signed counterparts may be used in lieu of
the originals for any purpose.

I. Arbitration. Any controversy arising out of or relating to this Separation
Agreement, the enforcement or interpretation of this Separation Agreement, or
because of an alleged breach, default, or misrepresentation in connection with
any of the provisions of this Separation Agreement, including (without
limitation) any state or federal statutory claims, shall be submitted to final
and binding arbitration, to be held in Orange County, California before a sole
neutral arbitrator; provided, however, that provisional injunctive relief may,
but need not, be sought in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the award may be entered in any
court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section VII.I. The parties agree that
MSC shall be responsible for payment of the forum costs of any arbitration
hereunder, including the Arbitrator’s fee. The parties further agree that in any
proceeding with respect to such matters, each party will bear its own attorney’s
fees and costs (other than forum costs associated with the arbitration which in
any event shall be paid by MSC).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section VII.I, Weyand and MSC acknowledge that any
breach of any of the covenants or provisions contained in this Separation
Agreement could result in irreparable injury to either of the parties hereto for
which there might be no adequate remedy at law, and that, in the event of such a
breach or threat thereof, the non-breaching party shall be entitled to obtain a
temporary restraining order and/or a preliminary injunction and a permanent
injunction restraining the other party hereto from engaging in any activities
prohibited by any covenant or provision in this Separation Agreement or such
other equitable relief as may be required to enforce specifically any of the
covenants or provisions of this Separation Agreement.

J. Advice of Counsel. In entering this Separation Agreement, the parties
represent that they have relied upon the advice of their attorneys, who are
attorneys of their own choice, and that the terms of this Separation Agreement
have been completely read and explained to them by their attorneys, and that
those terms are fully understood and voluntarily accepted by them.

K. Supplementary Documents. All parties agree to cooperate fully and to execute
any and all supplementary documents and to take all additional actions that may
be necessary or appropriate to give full force to the basic terms and intent of
this Separation Agreement and which are not inconsistent with its terms.

L. Headings. The section headings contained in this Separation Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Separation Agreement.



--------------------------------------------------------------------------------

M. Taxes. Other than MSC’s obligation to withhold taxes as required by law or
regulation, Weyand shall be solely responsible for any taxes due as a result of
the payment of the Severance Benefit and other benefits to be provided to Weyand
pursuant to Section III. Weyand will defend and indemnify MSC and each of its
affiliates from and against any tax liability that any of them may have with
respect to any such payment and against any and all losses or liabilities,
including defense costs, arising out of Weyand’s failure to pay any taxes due
with respect to any such payment. Notwithstanding the foregoing, in the event
that Weyand is liable for excise tax under Section 4999 of the Code, MSC shall
pay him the amounts required under Section 3.4 of the Employment Agreement.

I have read the foregoing Separation Agreement and I accept and agree to the
provisions it contains and hereby execute it voluntarily with full understanding
of its consequences.

EXECUTED this          day of              20    , at Orange County, California.

 

“Weyand”    William J. Weyand

EXECUTED this          day of              20    , at Orange County, California.

 

“MSC” MSC.Software Corporation, a Delaware corporation    By:      Its:     



--------------------------------------------------------------------------------

ATTACHMENT A

ENDORSEMENT

I, William J. Weyand, hereby acknowledge that I was given 21 days to consider
the foregoing Employment Separation and General Release Agreement and
voluntarily chose to sign the Employment Separation and General Release
Agreement prior to the expiration of the 21-day period.

I declare under penalty of perjury under the laws of the state of California,
that the foregoing is true and correct.

EXECUTED this      day of              20    , at Orange County, California.

 

    William J. Weyand



--------------------------------------------------------------------------------

Exhibit F

MSC.SOFTWARE CORPORATION

INVENTIONS AGREEMENT

THIS AGREEMENT (“Agreement”) is made by and between MSC.SOFTWARE CORPORATION
(“Employer” or “Company”), and William J. Weyand (“Employee”).

WHEREAS, the Company desires to protect its rights in any inventions developed
by Employee in connection with his services at the Company, and

WHEREAS, the Company continues to devote substantial resources to improving the
software developed by the Company and creating such inventions.

NOW, THEREFORE, in consideration of the mutual covenants of the parties, it is
hereby agreed:

 

1. DEFINITIONS.

 

  (a) “Company” – The Employer and any corporation or other business enterprise
directly or indirectly controlling, controlled by or under control of

MSC.Software Corporation or otherwise related by equity ownership to (whether or
not controlling, controlled by or under common control with) MSC.Software
Corporation from time to time, whether before or after the execution of this
Agreement.

 

  (b) “Customer” – Customers, clients, licensors, licensees, agents,
consultants, suppliers and contractors of the Company.

 

  (c) “Inventions” – All inventions, discoveries, research, ideas, improvements
and other developments, including, but not limited to, computer programs and
software, relating to the business or any actual or demonstrably anticipated
research or development of the Company made or conceived by Employee in whole or
in part during any period of employment with the Company, whether alone or with
others, and whether or not patentable, registered under patent or copyright or
reduced to practice. This Agreement and the definition of “Inventions” shall be
construed in accordance with the provisions of Section 2870 of the California
Labor Code (the text of which is attached hereto). Therefore, notwithstanding
the foregoing, “Inventions” shall not include an invention:

 

  (i) for which no equipment, supplies, facility, resources, trade secrets or
confidential information of the Company was used; and

 

  (ii) which was developed entirely on the Employee’s own time; and

 

  (iii) which at the time of conception or reduction to practice does not relate
to the business of the Company or to the Company’s actual or demonstrably
anticipated research or development; and



--------------------------------------------------------------------------------

  (iv) which was not suggested by and did not result from any work performed by
the Employee for the Company.

 

  (d) “Rights” – All patents, trademarks, service marks and copyrights, and all
other rights pertaining to Confidential Information, Inventions, or both.

 

2. CONSIDERATION. This Agreement is entered into in consideration of Employee’s
employment or continued employment, as the case may be, and the compensation
received by Employee from the Company from time to time.

 

3. PURPOSE. The purpose of this Agreement is to protect the Company’s right to
certain inventions by Employee, in order to assure the Company’s ability to
continue its business and furnish employment to its employees and to preserve
and protect the secrets of the Customers and others which are entrusted to the
Company.

 

4. ASSIGNMENT OF INVENTIONS.

 

  (a) Employee acknowledges and agrees that the Company shall own all rights in
and to the results and proceeds of his services under this Agreement, including
anything which is, in whole or in part, created, developed and/or produced by
him and which is suggested by him or related to his employment under this
Agreement, the Confidential Information, and any Inventions. To the fullest
extent permitted by law, all work product (including, without limitation, all
Customer information, any Inventions and works of authorship) created by
Employee during the term of his employment shall belong to the Company and
shall, to the fullest extent possible, be considered a work made for hire for
the Company. To the extent the Company does not own such work product as a work
made for hire, Employee hereby assigns to Company all rights in such work
product, including, but not limited to, all patent rights, copyrights, trade
secret rights and any other intellectual or industrial property rights of any
kind throughout the world. Such assignment by Employee to Company shall include,
but not be limited to, all reproduction rights, distribution rights, public
display rights, with no limitation on the use of such rights.

 

  (b) Employee shall disclose any Invention promptly in writing to Employee’s
immediate supervisor at the Company, with a copy to the President of the Company
to enable the Company to determine whether it constitutes an Invention which is
subject to the rights granted to the Company by this Agreement regardless of
whether Employee believes the Invention to be within the exclusion set forth in
Section 1 (d) of this Agreement. The Company shall protect such disclosures to
the same extent that it protects its own proprietary information.

 

  (c) Employee agrees to execute all documents reasonably requested by the
Company to further evidence the foregoing assignment and to provide all
reasonable assistance to the Company in perfecting or protecting the Company’s
rights in such work product.



--------------------------------------------------------------------------------

  (d) Employee agrees, upon request by the Company, to assist the Company or its
nominee (at Company’s expense) in every reasonable way during and at any time
after Employee’s employment to procure a patent or copyright registration for
the Invention and defend the Company’s or its nominee’s title to any Inventions
in any and all countries, which patents or copyrights shall be and remain the
sole and exclusive property of the Company or its nominee.

 

  (e) If the Company is unable, after reasonable effort, to secure Employee’s
signature on any document or documents needed to apply for or enforce any
Rights, whether because of physical or mental incapacity or for any other reason
whatsoever, Employee irrevocably designates and appoints the Company and its
duly authorized officers and agents as Employee’s agents and attorneys-in-fact
to act for and on Employee’s behalf and stead in the execution and filing of any
such documents, applications and in furthering the application for and
enforcement of Rights.

 

5. PRIOR INVENTIONS. It is understood that all inventions, if any, patented or
unpatented, which Employee made prior to employment by the Company or employment
by any corporation or business enterprise to which the Company is or becomes a
successor are excluded from the scope of this Agreement. The Employee warrants
that Employee has inserted in Schedule A attached hereto and made a part hereof
a complete list of all prior inventions of Employee, if any, including numbers
of all patents and patent applications, and in the case of unpatented
inventions, a brief description of all such inventions which are not the
property of a previous employer. Employee agrees that an invention(s) listed in
Schedule A does not mean the Company waives any rights the Company may have to
freely develop the same or similar items itself or rights the Company may have
under this Agreement to any invention made or conceived by Employee as defined
in this Agreement. Employee agrees that the Company has made no independent
evaluation of Employee’s work to date and that the Company is unable to reach
any determination as to the scope of Employee’s efforts regarding these
inventions or the extent to which Employee may have rights in these inventions
which would be enforceable. To the extent Employee feels he or she has rights in
the inventions, the Company will rely on Employee to protect those rights in and
not disclose to the Company or cause the Company to use information which is in
fact proprietary to Employee and to which the Company has no rights under the
Agreement. Employee further warrants that, if no items are on the list, Employee
has had no such prior inventions. IF NO INVENTIONS, SO INDICATE BY YOUR
INITIALS: /s/ WJW

 

6. EXTENSION OF OBLIGATIONS AND AGREEMENT TO PREVIOUS AND FUTURE EMPLOYMENT. The
Employee understands that the provisions of this Agreement extend also to all
previous and future period of Employee’s employment by the Company and all
periods of employment with any other corporations or business enterprises to
which the Company is or becomes a successor and this Agreement.



--------------------------------------------------------------------------------

7. OTHER OBLIGATIONS. Employee hereby acknowledges that the Company from time to
time may have agreements with other persons or with the United States Government
which impose obligations or restrictions on the Company regarding inventions
made during the course of work thereunder or regarding the confidential nature
of such work. Employee hereby agrees to be bound by all such obligations and
restrictions and to take all actions necessary to discharge the obligations of
the Company thereunder, including, if necessary, assignment of Rights to
Inventions otherwise excluded under Paragraph l(c) above.

 

8. TERMINATION OF EMPLOYMENT. The terms and conditions of this Agreement shall
continue to apply to Employee after termination of employment with the Company
for whatever reason.

 

9. COMPANY’S NOTIFICATION TO NEW EMPLOYER. If Employee leaves the employ of the
Company, Employee consents to the Company’s notification to any new employer of
Employee’s rights and obligations under this Agreement.

 

10. MODIFICATION. This Agreement may only be modified or terminated by an
instrument in writing, signed by the Employee and the Company.

 

11. NO WAIVER. No waiver of a breach, failure of any condition, or any right or
remedy contained in or granted by the provisions of this Agreement shall be
effective unless it is in writing and signed by the party waiving the breach,
failure, right, or remedy.

 

12. REMEDIES. Employee and Company acknowledge and stipulate that the covenants
and agreements contained in this Agreement are of a special nature and that any
breach, violation or evasion by the Employee of the terms of this Agreement will
result in immediate and irreparable injury and harm to the Company, and will
cause damage to the Company in amounts difficult to ascertain. Accordingly, the
Company shall be entitled to the remedies of injunction and specific
performance, or either of such remedies, without posting a bond as well as to
all other legal or equitable remedies to which the Company may be entitled,
including, without limitation, termination of the employment of Employee.

 

13. ENTIRE AGREEMENT. The Employee hereby acknowledges receipt of a signed
counterpart of this Agreement and acknowledges that it is Employee’s entire
Agreement with the Company with respect to the subject matter hereof, thereby
superseding any previous oral or written understandings or agreements with the
Company or any officer or representative of the Company. Nothing in this
Agreement shall be deemed to the limit the right of the Company to terminate the
employment of the Employee, with or without cause.

 

14.

SEVERABILITY. In the event that any paragraph or provision of this Agreement
shall be held to be illegal or unenforceable, such paragraph or provision shall
be severed or otherwise modified as may best preserve the intention of the
parties hereto, and the Agreement as so modified shall remain in full force and
effect. If any



--------------------------------------------------------------------------------

 

provision, or part thereof, is held unenforceable because of the duration
thereof or the area covered thereby, the parties agree that the court making
such determination shall have the power to reduce the duration and/or area of
such provision, and/or delete specific words or phrases and in its modified or
reduced form such provision shall then be enforceable.

 

15. SUCCESSORS AND ASSIGNS. This Agreement shall be binding upon Employee’s
heirs, executors, administrators and other legal representatives, and is for the
benefit of the Company, its successors and assigns.

 

16. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California without regard to
such state’s conflict of laws provisions.

EMPLOYEE HAS READ ALL OF THIS AGREEMENT AND UNDERSTANDS IT COMPLETELY, AND BY
EMPLOYEE’S SIGNATURE BELOW REPRESENTS THAT THIS AGREEMENT IS THE ONLY STATEMENT
MADE BY OR ON BEHALF OF THE COMPANY UPON WHICH EMPLOYEE HAS RELIED IN SIGNING
THIS AGREEMENT.

Dated: February 10, 2005

 

Employee: /s/ William J. Weyand Signature Name: William J. Weyand



--------------------------------------------------------------------------------

SCHEDULE A

EXISTING INVENTIONS AND IMPROVEMENTS

The following is a list of inventions or improvements relevant to the subject
matter of Employment by the Company that have been made or conceived of or first
reduced to practice by Employee, alone or jointly with others, before Employment
by the Company:

 

                                               

Dated: February 10, 2005

 

EMPLOYEE: /s/ William J. Weyand Signature Name: William J. Weyand